Name: 84/268/EEC: Commission Decision of 8 May 1984 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directive 72/159/EEC (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  Europe;  agricultural policy;  agricultural structures and production;  economic policy
 Date Published: 1984-05-18

 Avis juridique important|31984D026884/268/EEC: Commission Decision of 8 May 1984 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directive 72/159/EEC (Only the French and Dutch texts are authentic) Official Journal L 132 , 18/05/1984 P. 0046 - 0046*****COMMISSION DECISION of 8 May 1984 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directive 72/159/EEC (Only the Dutch and French texts are authentic) (84/268/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 84/140/EEC (2), and in particular Article 18 (3) thereof, Whereas on 22 December 1983 the Belgian Government, pursuant to Article 17 (4) of Directive 72/159/EEC, forwarded the Royal Decree of 13 October 1983 amending the Royal Decree of 21 June 1974 on the modernization of farms; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to decide whether the existing provisions for the implementation in Belgium of Directive 72/159/EEC continue, in the light of the Royal Decree of 13 October 1983, to satisfy the conditions for financial contribution by the Community; Whereas the abovementioned Royal Decree is consistent with the requirements of Directive 72/159/EEC and Council Regulation (EEC) No 1945/81 of 30 June 1981 restricting investment aids for pig production (3); Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in the Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to the Royal Decree of 13 October 1983 amending the Royal Decree of 21 June 1974 on the modernization of farms, the existing provisions for the implementation of Directive 72/159/EEC in Belgium continue to satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 8 May 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 72, 15. 3. 1984, p. 24. (3) OJ No L 197, 20. 7. 1981, p. 31.